
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10 (dd)


AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT


        This amended and restated agreement (the "Agreement") is made as of the
20th day of December, 2005, by and between CONSTELLATION ENERGY GROUP, INC. (the
"Company") and Irving B. Yoskowitz (the "Executive").

        WHEREAS, the Company and the Executive are parties to a Change in
Control Severance Agreement dated as of June 6, 2005 (the "Original Agreement");

        WHEREAS, the Company and the Executive desire to amend and restate the
Original Agreement so that the Original Agreement will be replaced in its
entirety with this Agreement;

        WHEREAS, the Company wishes to encourage the orderly succession of
management in the event of a Change in Control (as hereinafter defined);

        WHEREAS, the Company desires to maintain a severance benefit for the
Executive covering the period from the date of a Change in Control until the end
of the twenty-four month period following the date of a Change in Control, to
avoid the loss or the serious distraction of the Executive to the detriment of
the Company and its stockholders prior to and during such period when the
Executive's undivided attention and commitment to the needs of the Company would
be particularly important; and

        WHEREAS, the Executive desires to devote the Executive's time and energy
for the benefit of the Company and its stockholders and not to be distracted as
a result of a Change in Control.

        NOW, THEREFORE, the parties agree as follows:

1.    Definitions.

        1.1    Annual Award Amount.    The term "Annual Award Amount" means, as
of the applicable date of determination, the average of the two highest annual
incentive awards under the Company's annual incentive plan (or the annual
incentive plan maintained by a successor Company or a Subsidiary) payable or
actually paid under the terms of such annual incentive plan for the performance
year during which the date of determination occurs, and in respect of the last
four years to the Executive prior to the date of determination; provided,
however, that (a) if the Executive has not been employed by the Company or a
Subsidiary for a sufficient length of time to have been eligible for payment of
at least two annual incentive awards, deemed target award payout shall be used
for the one or two years for which the Executive was not so eligible, except
that the maximum payout shall be used for the performance year in which the date
of determination occurs; (b) for any year during which an annual incentive award
was paid or is payable to the Executive that was prorated because of less than a
year of plan participation, such award shall be annualized, except that for the
year in which the date of determination occurs, the maximum payout shall be
used; and (c) for any year during which a guaranteed minimum annual incentive
award amount was paid or is payable to the Executive, such full (not prorated
because of less than a full year of plan participation) guaranteed annual
incentive amount shall be used for such year.

        1.2    Board.    The term "Board" means the Board of Directors of the
Company.

        1.3    Cause.    The term "Cause" means the occurrence of any one or
more of the following:

(a)The Executive is convicted of a felony involving moral turpitude or that
involves the misappropriation of property of the Company or a Subsidiary; or

(b)The Executive engages in conduct or activities that constitutes disloyalty to
the Company or a Subsidiary and such conduct or activities are materially
damaging to the property, business or reputation of the Company or a Subsidiary;
or

(c)The Executive persistently fails or refuses to comply with any written
direction of an authorized representative of the Company other than a directive
constituting an assignment described in Section 1.7(a); or

(d)The Executive embezzles or knowingly, and with intent, unlawfully
appropriates any corporate opportunity of the Company or a Subsidiary.

1

--------------------------------------------------------------------------------





        A termination of the Executive's employment for Cause for purposes of
this Agreement shall be effected in accordance with the following procedures.
The Company shall give the Executive written notice ("Notice of Termination for
Cause") of its intention to terminate the Executive's employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause. The "Board Meeting for Cause" means a meeting of the Board at which the
Executive's termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after the Executive
receives the Notice of Termination for Cause. The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause.
The Executive's Termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board, excluding employee directors, stating
that in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause, and that conduct
constitutes Cause under this Agreement.

        Notwithstanding the foregoing, no event described hereunder shall
constitute Cause if such event is a result of an isolated, insubstantial and
inadvertent action that is not taken in bad faith and that is remedied by the
Executive within ten (10) days after receipt of the Notice of Termination for
Cause by the Executive from the Company.

        1.4    Change in Control.    The term "Change in Control" means the
occurrence of any one of the following events:

(a)individuals who, on January 24, 2003, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 24, 2003,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(b)any "person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities eligible to vote for the election
of the Board (the "Company Voting Securities"); provided, however, that the
event described in this paragraph (b) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c)), or (E) pursuant to any
acquisition by Executive or any group of persons including Executive (or any
entity controlled by Executive or any group of persons including Executive);

(c)there is consummated a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries (a "Business Combination"), unless immediately following such
Business Combination: (A) more than 60% of the total voting power of (x) the
corporation resulting from such Business Combination (the "Surviving
Corporation"), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the "Parent
Corporation"), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation

2

--------------------------------------------------------------------------------



of the Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or

(d)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or the consummation of a sale of all or
substantially all of the Company's assets.

        Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        1.5    Effective Date.    The term "Effective Date" means the first date
during the term of this Agreement on which a Change in Control occurs provided
that the Executive is employed by the Company or a Subsidiary on such date.
Anything in this Agreement to the contrary notwithstanding, if the Executive's
employment with the Company or a Subsidiary has terminated for any reason prior
to the first date on which a Change in Control occurs, this Agreement shall be
null and void as of the date of such termination of employment; provided,
however, that if it is reasonably demonstrated that such termination (i) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change in Control, or (ii) otherwise arose in connection with or anticipation
of a Change in Control, then for all purposes of this Agreement the "Effective
Date" shall mean the date immediately prior to the date of such termination.

        1.6    Eligible to Retire.    The term "Eligible to Retire" means an
Executive who has met the eligibility requirements for retirement under any
Company or Subsidiary supplemental executive non-qualified defined benefit
retirement plan in which the Executive participated immediately prior to the
occurrence of a Qualifying Termination.

        1.7    Good Reason.    The term "Good Reason" means, without the
Executive's express written consent, the occurrence after the Effective Date of
any one or more of the following:

(a)The assignment to the Executive of duties materially inconsistent with the
Executive's authorities, duties, responsibilities, and status (including
offices, title and reporting relationships) as an executive and/or officer of
the Company or a Subsidiary immediately prior to the Effective Date, or a
material reduction or alteration in the nature or status of the Executive's
authorities, duties, or responsibilities from those in effect immediately prior
to the Effective Date, (including as a type of such reduction or alteration for
an Executive who is an officer of a publicly traded company immediately prior to
the Effective Date, the Executive occupying the same position or title but with
a company whose stock is not publicly traded), unless such act is remedied by
the Company or such Subsidiary within 10 business days after receipt of written
notice thereof given by the Executive; or

(b)A reduction by the Company or a Subsidiary of the Executive's base salary in
effect immediately prior to the Effective Date or as the same shall be increased
from time to time, unless such reduction is less than ten percent (10%) and it
is either (i) replaced by an incentive opportunity equal in value; or is
(ii) consistent and proportional with an overall reduction in management
compensation due to extraordinary business conditions, including but not limited
to reduced profitability and other financial stress (i.e., the base salary of
the Executive will not be singled out for reduction in a manner inconsistent
with a reduction imposed on other executives of the Company or such Subsidiary);
or

(c)The relocation of the Executive's office more than 50 miles from the
Executive's office immediately prior to the Effective Date; or

(d)Failure of the Company or a Subsidiary (whichever is the Executive's
employer) to provide (i) the Executive the opportunity to participate in all
applicable incentive, savings and retirement plans, practices, policies and
programs of the Company or such Subsidiary to the same extent as other senior
executives (or, where applicable, retired senior executives) of the Company or
such Subsidiary, and (ii) the Executive and/or the Executive's family, as the
case may be, the opportunity to participate in, and receive all benefits under,
all applicable welfare benefit plans, practices, policies and programs provided
by the Company or such Subsidiary, including, without limitation, medical,
prescription, dental, disability, sick benefits, accidental

3

--------------------------------------------------------------------------------



death and travel insurance plans and programs, to the same extent as other
senior executives (or, where applicable, retired senior executives) of the
Company or such Subsidiary; or

(e)Failure of the Company or a Subsidiary (whichever is the Executive's
employer) to provide the Executive such perquisites as the Company or such
Subsidiary may establish from time to time which are commensurate with the
Executive's position and at least comparable to those received by other senior
executives at the Company or such Subsidiary; or

(f)The aggregate benefits provided to the Executive by the Company following a
Change in Control are materially less than the aggregate benefits made available
to the Executive immediately prior to such Change in Control; or

(g)The failure by the Company to comply with paragraph (c) of Section 14 of this
Agreement; or

(h)Any other substantial breach of this Agreement by the Company that either is
not taken in good faith or is not remedied by the Company promptly after receipt
of notice thereof from the Executive.

        The Executive's right to terminate employment for Good Reason shall not
be affected by the Executive's incapacity due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein;
provided, however, a termination of employment by the Executive for Good Reason
for purposes of this Agreement shall be effectuated by giving the Company
written notice ("Notice of Termination for Good Reason") of the termination, at
any time during the Protection Period, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relied. Unless the parties
agree otherwise, a termination of employment by the Executive for Good Reason
shall be effective on the thirtieth (30th) day following the date when the
Notice of Termination for Good Reason is given, unless the notice sets forth a
later date (which date shall in no event be later than sixty (60) days after the
notice is given); provided, however, that no event described hereunder shall
constitute Good Reason if such event is a result of an isolated, insubstantial
and inadvertent action that is not taken in bad faith and that is remedied by
the Company within ten (10) days after receipt of the Notice of Termination for
Good Reason by the Company from the Executive. If the Company disputes the
existence of Good Reason, the burden of proof is on the Company to establish
that Good Reason does not exist. If the Executive continues to provide services
to the Company after one of the events giving rise to Good Reason has occurred,
it will be in no way considered a waiver of the Executive's right to terminate
his employment at any time during the Protection Period for Good Reason in
connection with such event.

        1.8    Ineligible to Retire.    The term "Ineligible to Retire" means an
Executive who has not met the eligibility requirements for retirement under any
Company or Subsidiary supplemental executive non-qualified defined benefit
retirement plan in which the Executive participated immediately prior to the
occurrence of a Qualifying Termination.

        1.9    Qualifying Termination.    The term "Qualifying Termination"
means

(a)The occurrence of any one or more of the following employment termination
events during the period beginning with the Effective Date and ending on the
second anniversary of such date, shall constitute a "Qualifying Termination":

(i)The Company's termination of the Executive's employment without Cause (as
defined in Section 1.3); or

(ii)The Executive's resignation for Good Reason (as defined in Section 1.7).

(b)A Qualifying Termination shall not include a termination of employment by
reason of death, disability, the Executive's voluntary termination of employment
without Good Reason, or the Company's termination of the Executive's employment
for Cause.

        1.10    Protection Period.    The Term "Protection Period" means the two
(2) year period commencing on the Change in Control and ending on the second
anniversary of the Change in Control.

        1.11    Subsidiary.    The term "Subsidiary" means any corporation with
respect to which the Company owns a majority of the outstanding shares of common
stock or has the power to vote or direct the voting of sufficient securities to
elect a majority of the directors.

4

--------------------------------------------------------------------------------




2.    Severance Benefits for an Executive Ineligible to Retire.    Upon the
occurrence of a Qualifying Termination with respect to an Executive who is
Ineligible to Retire:

(a)Severance Payment.    The Company shall pay to the Executive an amount equal
to three times the sum of (i) the greater of (A) the Executive's annual base
salary as of immediately prior to the occurrence of the Change of Control or
(B) the Executive's annual base salary (as in effect on the date of the
Qualifying Termination, not reduced by any reduction described in Section 1.7(b)
above) and (ii) the greater of (A) the Annual Award Amount, determined with the
date of the Change of Control as the date of determination, or (B) the Annual
Award Amount, determined with the date of the Qualifying Termination as the date
of determination. The payment shall be made in a lump sum after the Qualifying
Termination, and within approximately 10 business days after the Company
receives the executed agreement referred to in 2(e) below but in no case prior
to the expiration of any period during which the Executive is permitted to
revoke such agreement.

(b)Supplemental Retirement Benefits.    For purposes of determining the
Executive's supplemental retirement benefits which the Executive is entitled to
under the Company's supplemental non-qualified retirement plan in which the
Executive participated immediately prior to the Qualifying Termination (or the
supplemental retirement plan maintained by a successor company or a Subsidiary),
(i) the Executive's service percentage shall be computed by adding three years
of executive-level service to the Executive's actual service; (ii) any minimum
age and service eligibility requirements for such benefits shall be waived and
such benefits shall be fully vested; (iii) Annual Award Amount shall be used to
compute such benefits in lieu of any other annual incentive award amount under
such plan and (iv) for purposes of computing the present value of the benefit to
be paid to the Executive at age 62, three years will be added to the Executive's
age. Notwithstanding the foregoing, on a Qualifying Termination, the Executive
will be entitled to receive under the supplemental non-qualified retirement plan
in which the Executive participated immediately prior to the Qualifying
Termination, an amount equal to the greater of (i) the amount that would have
been payable under this Section 2(b) had the Qualifying Termination occurred on
the Change in Control or (ii) the amount payable under this Section 2(b)
determined as of the date of the Qualifying Termination.

(c)Severance Health Benefits.    Commencing upon a Qualifying Termination and
continuing through the third anniversary of such Qualifying Termination, the
Executive and/or the Executive's family, as the case may be, shall receive all
medical and dental benefits and any life insurance coverage provided to active
employees of the Company, and such benefits shall be provided on an insured
basis. In addition, if the Executive has attained age fifty (50) as of his
Qualifying Termination (or would have attained age fifty (50) had he remained
employed through the period ending on the third anniversary of his Qualifying
Termination), the Company shall make available to the Executive insured medical
and dental benefits at prevailing retiree coverage rates (based on the
executive's age and deemed service on the third anniversary of his Qualifying
Termination), beginning upon the third anniversary of the Executive's Qualifying
Termination and lasting for the Executive's life. The Executive must elect
retiree medical and dental coverage within five (5) years after the third
anniversary of his Qualifying Termination, in order to be entitled to the
benefit described in the second sentence of this paragraph, and will commence
receiving such coverage effective as soon as practicable after the date of such
election in accordance with the terms of the applicable retiree medical and
dental programs.

(d)Outplacement.    For a 60-day period commencing on the date of the Qualifying
Termination, the Executive is entitled to receive outplacement services from one
or more organizations that are offered by the Company from time to time, with
such services capped at a Company cost of $50,000.

(e)Release.    The benefits described in this Section 2 are payable by the
Company to the Executive only if after the date of the Qualifying Termination,
the Executive executes (and does not subsequently revoke) in writing and submits
to the Company a mutual release and waiver of legal claims, including those
against the Company and its Subsidiaries, in the form attached hereto. Following
receipt of the Executive's signed mutual release pursuant to this Agreement, the
Company shall have ten (10) days from the date such release becomes irrevocable
to execute the release and deliver a copy to the Executive. If the Company fails
to execute such release within the time frame established by the preceding
sentence, the release shall be deemed to have been signed by the Company and
shall be fully enforceable by each party against the other.

(f)Benefits Paid to Estate of Executive on Death.    If the Executive dies after
providing the Company with Notice of Termination for Good Reason during the
Protection Period and a Good Reason event has occurred, any payments and
benefits due to him at the time of his death under this Agreement, shall be paid
to his estate in accordance with the same terms as described in the provisions
of this Agreement. Such benefits shall expressly include continuation of any
severance health benefits for which the Executive was eligible under
Section 2(c) for the Executive's family.

5

--------------------------------------------------------------------------------





3.    Severance Benefits for an Executive Eligible to Retire.    Upon the
occurrence of a Qualifying Termination with respect to an Executive who is
Eligible to Retire:

(a)Severance Payment.    The Company shall pay to the Executive an amount equal
to the amount determined under Section 2(a) of this Agreement. The payment shall
be made in a lump sum after the Qualifying Termination, and within approximately
10 business days after the Company receives the executed agreement referred to
in Section 3(e) below, but in no case prior to the expiration of any period
during which the Executive is permitted to revoke such agreement.

(b)Supplemental Retirement Benefits.    For purposes of determining the
Executive's supplemental retirement benefits which the Executive is entitled to
under the Company's supplemental non-qualified retirement plan in which the
Executive participated immediately prior to the Qualifying Termination (or the
supplemental retirement plan maintained by a successor company or a Subsidiary),
(i) the Executive's service percentage shall be computed by adding three years
of executive-level service to the Executive's actual service; (ii) Annual Award
Amount shall be used to compute such benefits in lieu of any other annual
incentive award amount under such plan; and (iii) for purposes of computing the
present value of the benefit to be paid to the Executive at age 62, three years
will be added to the Executive's age. Notwithstanding the foregoing, on a
Qualifying Termination, the Executive will be entitled to receive under the
supplemental non-qualified retirement plan in which the Executive participated
immediately prior to the Qualifying Termination, an amount equal to the greater
of (i) the amount that would have been payable under this Section 3(b) had the
Qualifying Termination occurred on the Change in Control or (ii) the amount
payable under this Section 3(b) determined as of the date of the Qualifying
Termination.

(c)Severance Health Benefits.    Commencing upon a Qualifying Termination and
continuing through the third anniversary of such Qualifying Termination, the
Executive and/or the Executive's family, as the case may be, shall receive all
medical and dental benefits and any life insurance coverage provided to active
employees of the Company, and such benefits shall be provided on an insured
basis. In addition, if the Executive has attained age fifty (50) as of his
Qualifying Termination (or would have attained age fifty (50) had he remained
employed through the period ending on the third anniversary of his Qualifying
Termination), the Company shall make available to the Executive insured medical
and dental benefits at prevailing retiree coverage rates (based on the
executive's age and deemed service on the third anniversary of his Qualifying
Termination), beginning upon the third anniversary of the Executive's Qualifying
Termination and lasting for the Executive's life. The Executive must elect
retiree medical and dental coverage within five (5) years after the third
anniversary of his Qualifying Termination, in order to be entitled to the
benefit described in the second sentence of this paragraph, and will commence
receiving such coverage effective as soon as practicable after the date of such
election in accordance with the terms of the applicable retiree medical and
dental programs.

(d)Outplacement.    For a 60-day period commencing on the date of the Qualifying
Termination, the Executive is entitled to receive outplacement services from one
or more organizations that are offered by the Company from time to time, with
such services capped at a Company cost of $50,000.

(e)Release.    The benefits described in this Section 3 are payable by the
Company to the Executive only if after the date of the Qualifying Termination,
the Executive executes (and does not subsequently revoke) in writing and submits
to the Company a mutual release and waiver of legal claims, including those
against the Company and its Subsidiaries, in the form attached hereto. Following
receipt of the Executive's signed mutual release pursuant to this Agreement, the
Company shall have ten (10) days from the date such release becomes irrevocable
to execute the release and deliver a copy to the Executive. If the Company fails
to execute such release within the time frame established by the preceding
sentence, the release shall be deemed to have been signed by the Company and
shall be fully enforceable by each party against the other.

(f)Benefits Paid to Estate of Executive on Death.    If the Executive dies after
providing the Company with Notice of Termination for Good Reason during the
Protection Period and a Good Reason event has occurred, any payments and
benefits due to him at the time of his death under this Agreement, shall be paid
to his estate in accordance with the same terms as described in the provisions
of this Agreement. Such benefits shall expressly include continuation of any
severance health benefits for which the Executive was eligible under
Section 3(c) for the Executive's family.

4.    Grant of Replacement Options upon a Change in Control.    Some or all of
the outstanding options to purchase common stock of the Company outstanding
under the Company's equity compensation plans (the "Equity Plans") as

6

--------------------------------------------------------------------------------




of the occurrence of a Change in Control will be cashed-out in accordance with
the terms of the applicable plans in connection with any Change in Control (the
"Cashed-Out Options"). As soon as practicable following the occurrence of a
Change in Control, the Company shall, subject to shareholder approval, cause the
applicable committee or committees administering the Equity Plans to grant the
Executive additional stock options (the "Replacement Options") to purchase
common stock of the Company (or, if the Company is not the surviving entity in
connection with a Change in Control, common stock of the surviving entity). The
Replacement Options will (i) be granted on substantially the same terms and
conditions as the Cashed-Out Options (including provisions related to the term),
(ii) have an exercise price equal to the greater of (A) the fair market value of
the underlying common stock at the time of grant and (B) the exercise price of
the Cashed-Out Options to which they relate, as adjusted to take into account
the transaction or transactions that resulted in the Change in Control,
(iii) relate to the same number of shares as the Cashed-Out Options (as adjusted
to take into account the transaction or transactions that resulted in the Change
in Control), (iv) vest in accordance with the terms of the schedule of the
Cashed-Out Options to which they relate (excluding any vesting that occurs as a
result of such Change in Control and, for purposes of determining the vesting
schedule, the Replacement Options will be deemed to have been granted at the
time of grant of the Cashed-Out Options to which they relate), and (v) will
remain exercisable for the same period as the Cashed-Out Options would have been
exercisable had they not been terminated. The Replacement Options shall vest in
full as of a Qualifying Termination. Notwithstanding anything to the contrary
set forth herein, the Replacement Options will not vest in connection with a
subsequent transaction (the "Subsequent Transaction") following the Change in
Control in which such Replacement Options were granted (the "Initial Change in
Control") that would constitute a Change in Control if such Subsequent
Transaction merely increases the percentage ownership of common stock of the
Company held by the person or entity whose initial acquisition of common stock
of the Company triggered the Initial Change in Control.

5.    Non-Exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or a successor company or a
Subsidiary (whichever is the Executive's employer) for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or a successor Company or such Subsidiary. However, if the Executive
receives severance benefits under this Agreement, the Executive is not also
entitled to any benefit under any other severance plan, program, arrangement or
agreement maintained by the Company or a Subsidiary. Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any incentive
compensation (including, but not limited to any restricted stock or stock option
agreements), deferred compensation and other benefit programs listed in
Section 1.7(d), life insurance coverage, or any other plan, policy, practice or
program of, or any contract or agreement with, the Company or a successor
Company or such Subsidiary on or after the date of the Qualifying Termination
shall be payable in accordance with the terms of each such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

6.    Full Settlement.    The Company's obligation to make the payments provided
for in, and otherwise to perform its obligations under, this Agreement shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

7.    Certain Additional Payments by the Company.    

(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution (including an acceleration
of vesting, or a lapse of restrictions on amounts otherwise subject to vesting)
by the Company to or for the benefit of the Executive (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code") or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereon) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment.

7

--------------------------------------------------------------------------------



(b)Subject to the provisions of paragraph (c) of this Section 7, all
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by one of the major internationally recognized certified public accounting firms
(commonly referred to, as of the date hereof, as a Big Four firm) designated by
the Executive and approved by the Company (which approval shall not be
unreasonably withheld) (the "Accounting Firm"), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group affecting the change of control, the Executive shall
designate another Big Four accounting firm (subject to the approval of the
Company, which approval shall not be unreasonably withheld) to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 7, shall be paid by the Company to the Executive within
five (5) days of the receipt of the Accounting Firm's determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment") consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph (c) of this Section 7 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

(c)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

(i)give the Company any information reasonably requested by the Company relating
to such claim,

(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv)permit the Company to participate in any proceedings relating to such claim;


PROVIDED, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c) of Section 7, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; PROVIDED, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and

8

--------------------------------------------------------------------------------



PROVIDED, further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d)If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (c) of this Section 7, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall promptly take
all necessary action to obtain such refund and (subject to the Company's
complying with the requirements of paragraph (c) of this Section 7) upon receipt
of such refund shall promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c) of this Section 7, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

8.    Certain Additional Agreements under Section 409A.    

(a)In the event the payment of any amounts under this Agreement would be treated
as non-qualified deferred compensation under Section 409A of the Code, such
payment will be delayed for six (6) months after the date of the Executive's
Qualifying Termination if required in order to avoid additional tax under
Section 409A of the Code. If the Executive dies within six (6) months following
a Qualifying Termination, any such delayed payments shall not be further
delayed, and shall be immediately payable to the Executive's estate in
accordance with the applicable provisions of this Agreement.

(b)The Company will not take any action that would expose any payment or benefit
to the Executive under this Agreement or under any plan, arrangement or other
agreement to the additional tax imposed under Section 409A of the Code, unless
(i) the Company is obligated to take the action under an agreement, plan or
arrangement to which the Executive is a party, (ii) the Executive requests the
action, (iii) the Company advises the Executive in writing that the action may
result in the imposition of the additional tax and (iv) the Executive
subsequently requests the action in a writing that acknowledges that he will be
responsible for any effect of the action under Section 409A of the Code. The
Company will hold the Executive harmless for any action it may take in violation
of this paragraph.

(c)It is the parties' intention that the benefits and rights to which the
Executive could become entitled in connection with the termination of employment
covered under this Agreement comply with Section 409A of the Code. If the
Executive or the Company believes, at any time, that any of such benefit or
right does not so comply, he or it will promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies (with the most limited possible economic effect on the
Executive and on the Company).

9.    Termination of Agreement.    This Agreement shall remain in effect from
the date hereof until the last day of the twenty-fourth calendar month following
the date of a Change in Control. Further, upon a Qualifying Termination, this
Agreement shall continue until the Company or its successor shall have fully
performed all of its obligations thereunder with respect to the Executive, with
no future performance being possible. This Agreement may be terminated at any
time by the Board with the written consent of the Executive. Notwithstanding the
foregoing, this Agreement shall automatically terminate upon cessation of
Executive's employment with the Company and its Subsidiaries prior to the
Effective Date.

10.    Amendment of Agreement.    This Agreement may be amended at any time by
the Board with the written consent of the Executive.

11.    Construction.    Wherever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

12.    Governing Law.    This Agreement shall be governed by the laws of
Maryland.

9

--------------------------------------------------------------------------------




13.    Dispute Resolution.    The parties agree that any disputes, claims,
complaints or causes of action of any type or kind (including but not limited to
any disputes relating in any way to this Agreement) which the parties may have
between themselves shall be resolved by final and binding arbitration using a
single arbitrator from the American Arbitration Association pursuant to its then
existing commercial arbitration rules. The arbitration proceedings shall be
conducted in Baltimore, Maryland, unless the parties mutually agree in writing
to a different location. Prior to presiding over any such dispute, any
arbitrator shall be required to consent in writing that he or she shall reach a
final decision within four (4) months after a claim has been filed and within
sixty (60) days after final submission. Any award rendered in the arbitration
may be enforced in any court of competent jurisdiction. Pending the resolution
of any such claim or dispute, the Executive (and his beneficiaries) shall
continue to receive all payments and benefits due under this Agreement or
otherwise, except to the extent that the arbitrators otherwise provide.

14.    Successors and Assigns.    

(a)This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, "Company" shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.

15.    Director & Officer Insurance and Indemnification.    During the
Protection Period and, upon a Qualifying Termination, for so long thereafter as
the Executive could be subject to liability, the Company shall keep in place a
directors' and officers' liability insurance policy (or policies) providing
comprehensive coverage to the Executive for claims relating to the Executive's
service as an employee, officer, or director of the Company, on terms and
conditions no less favorable to the Executive (e.g., with respect to scope,
amounts and deductibles) provided to then-existing officers and directors of the
Company. The Company shall indemnify the Executive to the fullest extent
permitted by the general laws of the State of Maryland and shall provide
indemnification expenses in advance to the extent permitted thereby. The Company
will follow the procedures required by applicable law in determining persons
eligible for indemnification and in making indemnification payments and
advances. The indemnification and advance of expenses provided by the Company
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Executive may be entitled under any law (common or statutory), or any
agreement, vote of stockholders or disinterested directors or other provision
that is consistent with law, both as to action in his official capacity and as
to action in another capacity while holding office or while employed or acting
as agent for the Company, shall continue in respect of all events occurring
while the Executive was a director of or employed by the Company after the
Executive has ceased to be a director of or employed by the Company, and shall
inure to the benefit of the estate, heirs, executors and administrators of the
Executive.

16.    Reimbursement of Legal Fees.    The Company will pay all reasonable fees
and expenses, if any (including without limitation, legal fees and expenses)
that are incurred by the Executive to enforce this Agreement and that result
from a breach of this Agreement by the Company.

17.    Notice.    Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address the Executive
has filed in writing with the Company, or in the case of the Company, to its
principal offices.

18.    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

19.    Withholding.    Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

10

--------------------------------------------------------------------------------




20.    Entire Agreement.    Unless otherwise specifically provided in this
Agreement, the Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them or between the Executive and the
Company or a Subsidiary, concerning the subject matter hereof.

21.    Alienability.    The rights and benefits of the Executive under this
Agreement may not be anticipated, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

22.    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and said counterparts shall
constitute but one and the same instrument.

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

    CONSTELLATION ENERGY GROUP, INC.
 
 
By:
/s/  MAYO A. SHATTUCK      

--------------------------------------------------------------------------------

Name: Mayo A. Shattuck III
Title: Chief Executive Officer
 
 
/s/  IRVING B. YOSKOWITZ      

--------------------------------------------------------------------------------

Irving B. Yoskowitz

12

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
